NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1


                  United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 26, 2021*
                                   Decided March 29, 2021

                                            Before

                         FRANK H. EASTERBROOK, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

No. 20-2103

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff-Appellee,                              Court for the Eastern District of Wisconsin.

       v.                                             No. 14-CR-223

STEVEN LINK,                                          William C. Griesbach,
     Defendant-Appellant.                             Judge.



                                          ORDER

        Steven Link, a federal inmate, moved for compassionate release in two separate
motions, first, so that he could reestablish his relationship with his child in foster care and,
later, so that he could avoid the threat of COVID-19 that was afflicting many prisoners. See
18 U.S.C. § 3582(c)(1)(A). The district court denied both motions, concluding that he had
not shown sufficiently compelling reasons to justify release. Because the court did not
abuse its discretion in denying the motions, we affirm.

       * We have agreed to decide this case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2103                                                                           Page 2



      Link has served nearly six years of a 90-month sentence for receipt of child
pornography. See 18 U.S.C. § 2252A(a)(2). He is in federal custody at the Fort Dix Federal
Correctional Institution in New Jersey.

       In February 2017 Link petitioned the warden at his facility for compassionate
release, citing his need to care for his child who, after the arrest of his wife, had been taken
into protective custody and placed in foster care. Link asserted that he was the lone family
member who could care for his child. The warden denied Link’s request for early release,
stating that the confinement of Link’s wife did not satisfy the definition of incapacitation
under the Bureau of Prison’s program statements. Link’s later administrative appeals were
all denied.

        In April 2019 Link moved in federal court to reduce his sentence under
§ 3582(c)(1)(A), seeking compassionate release based on new developments involving his
child. Most notably, local human-services officials had informed Link that they were
proceeding with a termination-of-parental-rights action against him and his wife. Link
supplemented his motion with a proposed re-entry plan that envisioned his being released
to live with his parents at their residence in Illinois, joined eventually by his child.

      In April 2020, after the outbreak of coronavirus, Link filed an “emergency motion”
to amend his compassionate-release motion. He asserted that the pandemic presented
many risks for prisoners, particularly those at a “tightly-packed, nonhygienic” prison like
his.

        The district court denied Link’s motion for compassionate release. With regard to
the circumstances of COVID-19, the court found that Link’s relative youth (42) and
reported good physical health did not appear to put him at extreme risk. As for the new
development involving the termination-of-parental-rights proceedings, the court found
that Link had failed to exhaust his administrative remedies by not including these more
recent details in his petition to the warden. The court sympathized with Link’s desire to
renew his relationship with his child but observed, based on reports that the child was
doing well in foster care and did not wish to return to the parental home, that Link’s
release may not be in the child’s best interest.

      On appeal Link primarily challenges the court’s ruling that he did not exhaust his
administrative remedies with regard to his request for release based on the pending
termination-of-parental-rights proceedings. He insists that there was a sufficient overlap in
No. 20-2103                                                                           Page 3

the substance of his filings to the warden and the court—specifically, that his early release
would best serve his child’s interests. Even if the present situation has worsened (in that
his parental rights may be terminated), he contends “there is no statutory obligation to
refile administrative remedy requests upon … the worsening of conditions underlying the
initial BOP requests.”

        The exhaustion requirement of § 3582(c)(1)(A) is a mandatory claims-processing
rule that must be enforced when properly invoked, United States v. Sanford, 986 F.3d 779,
782 (7th Cir. 2021), as the government did in the district court (and reasserts on appeal). To
properly exhaust, an inmate must “present the same or similar ground for compassionate
release in a request to the Bureau [of Prisons] as in a motion to the court.” United States v.
Williams, 987 F.3d 700, 703 (7th Cir. 2021). Indeed, the Bureau’s regulations require the
inmate to detail the extraordinary or compelling circumstances that warrant his
compassionate release. Id. (citing 28 C.F.R. § 571.61(a)(1)). The purpose of this requirement
is to allow the Bureau an opportunity to evaluate issues before they are brought to federal
court. Id.

       We agree with the district court that the arguments Link presented to his warden
differed substantively from the arguments he later advanced in the district court. In his
petition to the warden, Link raised no prospect of his parental rights potentially being
terminated; those proceedings had not yet been initiated. Link asserted that, as his child’s
full custodian, he was responsible for her care, particularly in light of his wife’s arrest and
his family’s financial circumstances. But two years later, when he filed his motion, his
family’s situation had changed. As documented in a letter from February 2019 that he
attached to his motion, the state’s caseworker advised him that a termination-of parental-
rights action was being brought against him and his wife. By not apprising the warden of
this development in a renewed petition, Link did not give the Bureau an opportunity to
address the new situation, and thus failed to exhaust his administrative remedies.

       This resolves the appeal. Although the parties addressed the court’s decision on the
merits, we need not reach those arguments. Because Link failed to comply with the
statute’s exhaustion requirement, we uphold the denial of his motion for compassionate
release.

                                                                                   AFFIRMED